Citation Nr: 0842626	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1987 to 
November 1989, from February 1991 to February 1993, and from 
August 1996 to September 2001, as well as some additional 
periods of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

The veteran was scheduled for a Board hearing in Washington, 
DC, in November 2008; however, the record shows that the 
veteran did not appear at his scheduled hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2008).  

The veteran submitted evidence in support of his claim to the 
Board in August 2007, July 2008, and November 2008.  He did 
not submit a waiver of RO consideration of the evidence, and 
his representative's brief appears to suggest that a remand 
is necessary to consider such evidence unless a favorable 
decision is issued in the instant appeal.

In the veteran's November 2004 notice of disagreement, the 
veteran requested entitlement to special monthly compensation 
based on a housebound status or the need for aid and 
attendance.  This matter is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran requests special monthly compensation based on 
loss of use of the lower extremities because he requires a 
wheelchair.  

The veteran was afforded a VA examination in September 2004, 
where his claims file was available and reviewed.  At this 
examination it was noted that the lower extremities did not 
show muscle atrophy, and that the veteran was able to 
ambulate with crutches.  He was noted as having weakness in 
the lower extremities.  The examiner stated that the etiology 
of the veteran's "inability to walk without crutches is not 
clear except for bilateral leg and low back pain."

In September 2005 the veteran was afforded a second VA 
examination, however this time the claims file was not 
reviewed.  This VA examination focused on whether the 
veteran's lower extremity symptoms were due to a blood 
disorder, thrombocytopenia.  The examiner noted that no nerve 
conduction studies had been done to evaluate the lower 
extremity symptoms.  The VA examiner did give the opinion 
that the veteran's lower extremity symptoms were not 
"secondary to the mild idiopathic thrombocytopenia."  This 
examiner did not give an opinion on the etiology of the 
veteran's lower extremity symptoms, nor did he give a 
statement on the status of the veteran's impairment. 

The veteran was issued a statement of the case in February 
2006.  In August 2007 the veteran submitted treatment records 
indicating that his low back pain radiates to his lower 
extremities, that severe neuropathic pain limits his walking, 
but that he is able to walk with braces.  A letter from the 
Department of the Air Force to the Mobility Shop in August 
2007, signed by a physician, indicates that the veteran is in 
need of a power wheelchair.  The veteran then submitted 
medical evidence of an orthopedic consultation in October 
2008.  This consultation notes a history of weakness and 
numbness in the lower extremities and that the veteran is 
confined to a wheelchair.  An October 2008 letter from 
M.A.L., MD indicates that the veteran's myelodyplastice 
syndrome (a bleeding tendency) makes it so that no surgery or 
invasive procedures should be performed on him.  Further 
medical evidence from the orthopedic consultation notes that 
on physical examination the veteran has diffuse muscle 
atrophy in the lower extremities, and that his reflexes and 
motor power are diminished.  A November 2008 treatment note 
from Dr. O.O. reveals 3/5 bilateral lower extremity muscle 
strength except for 4/5 thigh adduction and abduction, all 
muscles limited by pain, normal muscle tone, and 1/4 left 
patellar reflex and otherwise absent bilateral lower 
extremity reflexes.  Ankle clonus and Babinski reflex is 
absent and toes were mute.  It was noted the veteran was 
mostly wheelchair bound but is able to walk a few steps with 
the aid of crutches.

In light of the above, it is unclear whether the veteran, in 
fact, suffers from loss of use of the lower extremities.  In 
this regard, loss of use of a foot, for the purpose of 
special monthly compensation, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot whether the acts of 
balance and propulsion could be accomplished equally well by 
an amputation stump with prosthesis.  Complete paralysis of 
the external popliteal nerve and consequent foot drop 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of the nerve will be taken 
as loss of use of the foot.  38 C.F.R. § 4.63.  Thus, the 
Board finds that an additional VA examination by a 
neurologist is necessary to determine whether loss of use of 
one or both lower extremities exists and if so, whether such 
is related to a service-connected condition.

The veteran has been seen by several physicians since the 
issuance of the February 2006 statement of the case.  Though 
the veteran supplied some of these records, it is possible 
there are more outstanding records.  The file includes 
records from Bethesda Naval Medical Center dating prior to 
September 2007, from Andrews Air Force Base dating prior to 
November 2004, and the recently submitted records from the 
Center for Advanced Orthopedics, and Pace and Leatherwood, 
PC.  The veteran should be asked to identify any additional 
relevant medical providers for his leg disability and either 
prepare an authorization for VA to obtain the records or 
provide the records himself.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any 
additional relevant medical providers for 
his leg disability and either prepare an 
authorization for VA to obtain the records 
or provide the records himself.  After 
receipt of a completed authorization form, 
any records which are not a duplicate of 
those in the claims file should be 
obtained and associated with the claims 
file.

2. Schedule the veteran for a VA 
examination by a neurologist to determine 
whether the veteran has loss of use of one 
or both of his lower extremities.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conduced, to 
include nerve conduction studies if deemed 
necessary to provide the opinion.  
Following review of the claims file and 
examination of the veteran, the examiner 
is requested to provide an opinion as to 
whether the veteran suffers from loss of 
use of one or both lower extremities 
(i.e., no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance).  If so, 
the examiner should then provide an 
opinion as to whether such loss of use is 
the result of the veteran's service 
connected degenerative disc disease of the 
lumbar and cervical spine, chronic pain 
syndrome, or idiopathic thrombocytopenia 
to include myelodysplastic disease.  An 
explanation as to all medical conclusions 
rendered should be provided. 

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






